         Case 6:20-cv-01603-JR         Document 21       Filed 04/09/21     Page 1 of 4




                            IN THE UNITED STATE DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




G&G CLOSED CIRCUIT EVENTS, LLC,                                       Case No. 6:20-cv-01603-JR
a California limited liability company,
                                                                                          ORDER
               Plaintiff,
        v.
JOSE DE JESUS ROJAS, aka Jose De Jesus
Rojas-Ascencio, dba Casa Rosas,

            Defendant.
_____________________________________
RUSSO, Magistrate Judge:

       Plaintiff G&G Closed Circuit Events, LLC initiated this action against defendant Jose De

Jesus Rojas and a default judgment was subsequently entered. Plaintiff now moves for an award

of attorney fees in the amount of $5,345 and costs in the amount of $1,171.40. For the reasons set

forth below, plaintiff’s motion is granted in part, in that fees are awarded in full, and costs are

awarded in the reduced sum of $495.



Page 1 – ORDER
             Case 6:20-cv-01603-JR       Document 21       Filed 04/09/21        Page 2 of 4




                                         DISCUSSION

       On September 14, 2020, plaintiff filed a complaint in this Court asserting claims under 47

U.S.C. § 605, 47 U.S.C. § 553, and Oregon common law. On January 3, 2021, the Court granted

plaintiff’s motion for entry of default. On March 24, 2021, a default judgment was entered. On

April 7, 2021, plaintiff filed the present motion for attorney fees and costs.

       Pursuant to the prevailing party’s motion, the court may award reasonable attorney fees

and costs. Fed. R. Civ. P. 54(d); LR 54. The court is required to ensure an award’s reasonableness,

irrespective of any opposition from the non-prevailing party. Gates v. Deukmejian, 978 F.2d 1392,

1400-02 (9th Cir. 1992). “[C]onsiderable discretion” is vested in the court in determining what

fees   are     reasonable.   Webb   v.    Ada   Cnty.,   Idaho,    195   F.3d     524,   526-27   (9th

Cir. 1999).

       It is undisputed that plaintiff is the prevailing party and therefore entitled to attorney fees

pursuant to federal law. See, e.g., 47 U.S.C. § 605(e)(3)(B)(iii). Further, plaintiff’s requested rates

are reasonable. Plaintiff’s counsel, who has over 36 years of experience, seeks $400 per hour,

which is in line with the average rates for commensurate experience set forth in the most recent

Oregon State Bar Economic Survey. The paralegal rate of $175 per hour is also reasonable since

it does not exceed the average rate for first-year associates. Finally, the Court finds that the hours

requested – i.e., 6.8 hours for counsel and 15 hours for paralegal work – are reasonable, such that

no adjustment to the lodestar amount is warranted.

       Turning to plaintiff’s costs, the majority are compensable. Specifically, “fees of the court”

and “fees for service of summons and subpoena” fall under 28 U.S.C. § 1920. However, the

remaining fees related to an investigation and “record search for service” are not specifically

enumerated within 28 U.S.C. § 1920. It is well-established that the Court “may not award litigation



Page 2 – ORDER
          Case 6:20-cv-01603-JR          Document 21       Filed 04/09/21      Page 3 of 4




expenses that are not specified in [28 U.S.C.] §§ 1821 and 1920” without express statutory

authority. Rimini St., Inc. v. Oracle USA, Inc., 139 S. Ct. 873, 877 (2019).

       Although plaintiff cites to 47 U.S.C. § 605(e)(3)(B)(iii) as authorizing investigator fees, it

does not meaningfully attempt to justify the remaining category of costs sought. Pl.’s Mot. Att’y

Fees & Costs 4-5 (doc. 18). In any event, courts are split concerning whether investigator fees can

be awarded under these circumstances but the weight of authority, especially in this Circuit,

suggests that they are not. See Joe Hand Promotions, Inc. v. Fofana, 2007 WL 2298372, *7 (S.D.

N.Y. Aug. 9, 2007) (“it is not clear that investigative costs may be awarded in this context; neither

28 U.S.C. § 1920 nor 47 U.S.C. § 605(e)(3) (B)(iii) expressly provides for the award of

investigative fees and courts in this jurisdiction have declined to award investigative fees in similar

circumstances”) (collecting cases); see also Joe Hand Promotions Inc. v. Piacente, 2011 WL

2111467, *9 (N.D. Cal. Apr. 11), adopted by 2011 WL 2160631 (N.D. Cal. May 26, 2011)

(“charges by a private investigator do not constitute taxable costs”) (citation and internal

quotations omitted).

       Even where such fees are deemed taxable, the moving party “must document (1) the

amount of time necessary for the investigation; (2) how much the investigators charged per hour;

and (3) why the investigators are qualified to demand the requested rate.” Kingvision Pay-Per-

View Ltd. v. Autar, 426 F.Supp.2d 59, 67 (E.D. N.Y. 2006) (citation and internal quotations and

brackets omitted).

       Here, the investigator and record search fees are not adequately documented. See Wolfe v.

City of Portland, 2013 WL 6002391, *13 (D. Or. Nov. 8, 2013) (prevailing party bears the burden

of establishing that an expense is taxable) (citations omitted). The sole piece of evidence associated

with the investigator fee merely indicates the name of the establishment and the overall fee



Page 3 – ORDER
            Case 6:20-cv-01603-JR      Document 21       Filed 04/09/21      Page 4 of 4




charged. It says nothing about the investigator’s qualifications or hourly rate, or the amount of

time necessary for the investigation. Accordingly, this Court has no basis for assessing the

reasonableness of this cost. See, e.g., Kingvision, 426 F.Supp.2d at 67-68 ; Joe Hand, 2007 WL

2298372 at *7 (rejecting investigator fees under analogous circumstances).

        Similarly, the only documentation regarding the record search fee reflects it was performed

online and fees for online legal research are not recoverable. Hells Canyon Preservation Council

v. U.S. Forest Serv., 2004 WL 1853134, *14 (D. Or. Aug. 18, 2004). As such, the $650 investigator

fee and $24.60 record research fee are disallowed.

                                         CONCLUSION

        Plaintiff’s Motion for Award of Attorney Fees and Costs (doc. 18) and Bill of Costs (doc.

20) are GRANTED in part, in that plaintiff is awarded a total of $5,345 in attorney fees and $495

in costs.

        IT IS SO ORDERED.

        DATED this 9th day of April, 2021.




                                         /s/ Jolie A. Russo
                                 __________________________
                                          Jolie A. Russo
                                  United States Magistrate Judge




Page 4 – ORDER
